A sufficient notice of the alleged accidental injury was given within the three months, as required by the compensation act (2 Comp. Laws 1929, § 8431). Plaintiffs' decedent died instantly on December 23, 1935, while he was at work. Immediately one of the fellow workmen ran to the main office of the defendant and the bookkeeper in the office took the body in defendant employer's truck to the hospital of a doctor who was summoned and arrived several hours later. The employer filed a compensable accident report on February 4, 1936, through the superintendent who was in charge of the office which was notified of the death of decedent immediately after its occurrence. Defendant employer stated in its report that decedent "suffered a heart attack from which he later died. There was no accident or injury resulting therefrom." Within a week after the alleged accident, defendant insurer made its investigation. The facts leave no other inference but that defendant employer received notice of the alleged accidental injury.
Whether the death was caused by an accident or not became a question of fact. Although we may be entirely at variance with the findings of the department, nevertheless, we are bound thereby, as there *Page 650 
was some testimony that supports the finding that deceased suffered an accidental injury arising out of and in the course of his employment.
We are constrained to affirm the findings of the department. The award should be affirmed, with costs to plaintiffs.
BUSHNELL, J., concurred with BUTZEL, J.